 In the Matter of HUMBLE OIL & REFINING COMPANYandOILYV ORKERSINTERNATIONAL UNION, LOCALS No. 333 AND 316Cases Nos. C-590 and C-591.Decided October 13, 1939Restraint,and Coercion:anti-unionnotices ; supervisoryparticipation in a "Security League" which ' waged&,`anti-unioncampaign through speeches, journals, pamphlets, petitions, and othermeans ; persuadingemployees to refrainfrom forming or joining or to resignfrom union;vilifyingunion and leaders ; surveillance of union meetings andmembers ; responsibilityof employerfor acts ofsupervisory employees :eligi-bility to union does not affect ; contention statements made in theirpersonalcapacityand not ina supervisory capacity as affecting ;associate editor hiredby respondent to write in its behalfin the magazinewhich it distributed to'the employeesheld to function as part ofthemanagement and his actionsthereforechargeableto therespondent-Company-DominatedUnion:campaignfosteringcompany-dominated Joint Conference Plan while attackingoutsideunion ; inside unionsformedupon dissolutionof Joint Conference'Plan ; super-visory assistance and coercion;disestablishment of and abrogation'of: contractswith,ordered-Discrimination:charges of,dismissed-Eviddnce:prior to pas-sage of Act,admissionof, to showbackground of practices occurring subse-quent to passageofAct-Employee Status:supervisory, determination of: rightto. hire and fire not an essential in; fundamental criterionfor,whether or notemployeeexercisesauthorityofmanagement over employees under him ; gang-pushers as;employeewho supervised safety activity at plant as:Mr. Warren Woods,for the Board.Mr. J. Q. Weatherly, Mr. Hines N. Baker, Mr. W. J. Barnes,andMr. E. E. Townes,all of Houston, Tex., for the respondent.Mr. John H. CrookerandMr. Phillip A. Walker,both of Houston,Tex., for the Federations..Mandel rPc Combs,byMr.W. A.CombsandMr. Edwin Flowers,both of Houston, Tex., for the Union.Mr. Francis Hoague,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASESeparate charges and an amended charge were filed by Oil WorkersInternationalUnion, Locals Nos. 333 and 316, herein called theUnion, with Edwin A. Elliott, Regional Director for the Sixteenth16 N. L. R. B., No. 15.112 HUMBLE OIL & REFINING COMPANY113Region (Fort Worth, Texas), alleging that Humble Oil & RefiningCompany, herein called the respondent, had engaged in unfair laborpractices within the meaning of Section 8 (1), (2), and (3) of theNational Labor. Relations Act, 49 Stat. 449, herein called the Act.On February, 55,-.1938, the National Labor Relations Board, . hereincalled the Board, acting pursuant to Section 37 (b) of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered that the two cases. -based upon the. separate charges be con-solidated for the purpose of hearing.On February 18, 1938, theBoard issued its complaint against the respondent, alleging in sub-stance (1) that prior to, on or about April 23, 1937, and thereafter,the respondent interfered with the formation and administration ofEmployees Federation of the Humble Oil & Refining Company, Bay-town Refinery, herein called the Baytown Federation; (2) that priorto, on or about April 30, 1937, and thereafter, the respondent inter-fered with the formation and administration of Employees Federa-tion of the Humble Oil & Refining Company, Ingleside Refinery,herein called the Ingleside Federation; (3) that the respondent hasencouraged membership in the Federations and has contributed sup-port thereto and has discouraged membership in the Union; (4) thaton or about July 12, 1937, the respondent discharged H. A. Sullivan,an employee at the Baytown Refinery, and on or about October 18,1937, discharged S. P. Stockton and C. E. Vance, employees at theIngleside Refinery, for the reason that these individuals had joinedand assisted a labor organization; (5) that by these and by otheracts the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the right to organize-and bargain col-lectively.The allegations in the complaint related only to theemployees of the respondent's refineries at Baytown and Ingleside,Texas.A copy of the complaint, accompanied by notice of hearing, wasduly served upon the respondent, the Union, and the Baytown andIngleside Federations.The xesponclent filed, an..answer to the com-plaint in which it denied that it was engaged in interstate commerce,and also denied the commission of the unfair labor practices allegedin the complaint.Pursuant to notice, a hearing'was held in Baytown, Texas, betweenMarch 7 and 24, 1938, and at Corpus Christi, Texas, between March28 and April 2, 1938, before James C. Batten, the Trial Examinerduly designated by the Board.At the hearing the Federations moved to intervene in the proceed-ings in so far as their interests were affected. ' This motion was'granted by the trial' Examiner.The Board, the respondent, theUnion, and the- Federations' were"represented by counsel and par. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses was afforded all parties. -At the closeof the Board's case regarding the Baytown Refinery, the Board's coun-selmoved 'toy dismiss the complaint as' to the discharge of H. A.Sullivan.The motion was granted.During the course of the hear-ing the Trial Examiner made various rulings on motions and objec-tions to the admission of evidence.The Board has reviewed the rul-ings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On April 23, 1938, the Trial Examiner filed his Intermediate Re-port, in which he found that the respondent had engaged in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the Act, and recom-mended dismissal of the allegation that the respondent had engagedin unfair labor practices within the meaning of Section 8 (3) of theAct.On May 14, 1938, the Union filed exceptions to the Interme-diate Report.On May 28, 1938, the respondent filed exceptions tothe record and the Intermediate Report, and on June 1, 1938, theFederations filed exceptions to the record and the Intermediate Re-port.On November 28, 1938, the respondent filed .a brief in supportof its exceptions, and on November 30, 1938, the Federations filed abrief in support of their exceptions.Pursuant to notice duly servedupon the parties, a hearing for the purpose of oral argument on theexceptions was held before the Board in Washington, D. C., on De-cember 1, 1938.The respondent, the Union, and the Federationswere represented by counsel who participated in the argument.TheBoard has considered the respondent's, the Union's, and the Federa=tions' exceptions to the Intermediate Report and in so far as theyare inconsistent with the findings, conclusions, and order set forthbelow, finds no merit in them.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTHumble Oil & Refining Company -is a Texas corporation with itsprincipal place of business at Houston, Texas.Of the 9,000,000shares of stock outstanding in the company, approximately 70 percent are owned by Standard Oil Company, a New Jersey corporation.The respondent is engaged in the production, purchase, and sale ofcrude petroleum, and in the manufacture from crude petroleum ofrefined petroleum products. It owns oil wells in the Statesof Texas,New Mexico,and Louisiana.It also owns four oil refineries locatedin Texas.The present proceedinginvolvestwo of theserefineries, HUMBLE OIL & REFINING COMPANY115located, respectively, at Baytown and Ingleside; Texas.Almost allof the crude oil used by these two refineries is supplied from wellslocated in the State of Texas.The Baytown refinery runs approximately 122,000 barrels of crudepetroleum per day.Of the refined petroleum products producedat the Baytown refinery, approximately 90 percent are moved there-from aboard vessels.The principal purchaser of the refined prod-ucts so moving by vessel is Standard Oil Company of New Jersey,a Delaware corporation, the stock of which is owned by the above-mentioned Standard Oil Company, which transports out of the Stateof Texas for consumption elsewhere the refined products so purchased.The Ingleside refinery runs approximately 20,000 barrels of crudepetroleum per day.Approximately 75 per cent of the refined petro-leum produced at Ingleside is transported therefrom by vessel in thesame manner as described above.Here, as at Baytown, the principalpurchaser is the Standard Oil Company of New Jersey, which trans-ports all the products so purchased outside the State of Texas forconsumption elsewhere.In its domestic franchise tax return, filed with the Secretary ofState of Texas, the respondent stated that during the year 1936 it haddone business in Texas to the value of $35,885,155.20, and during thesame period had done business outside the State of Texas to thevalue of $127,643,347.84.The respondent customarily employs approximately 3,600 em-ployees at the Baytown refinery and 670 employees at its Inglesiderefinery.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local No. 333 is a labor organi-zation affiliated with the Committee for Industrial Organization,admitting to membership the production and maintenance employeesof the respondent at its Baytown refinery, excluding certain super-visory employees.OilWorkers International Union, Local No. 316 is a labor organi-zation affiliated with the Committee for Industrial Organization,admitting to membership the production and maintenance employeesof the respondent at its Ingleside refinery, excluding certain super-visory employees.Employees' Federation of the Humble Oil & Refining Company,Baytown refinery, is an unaffiliated labor organization admitting tomembership all production, maintenance, and clerical employees ofthe respondent at its Baytown refinery, but excluding certain super-visory, employees.Employees' Federation of the Humble Oil & Refining Company,Ingleside refinery, is an unaffiliated labor organization admitting to 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership all production,maintenance,and clerical employees ofthe respondent at its Ingleside refinery, but excluding certain super-visory employees.III.THEUNFAIR LABOR PRACTICES.A. Baytown Refinery1.Prior to April 23, 1937In 1920, shortly after the Baytown Refinery had been constructed,the respondent in conjunction with the employees evolved a planunder which the employees elected representatives to meet with rep-resentatives appointed by the respondent.On December 10, 1920,the respondent entered into an agreement with the elected representa-tives that was thereafter referred to as the "Joint Agreement.",This agreement established the "Joint Conference Plan" at the Bay-town Refinery "whereby elected representatives of the employees atBaytown shall meet in Joint Conference with representatives of themanagement to discuss and settle, -subject to. final, review by the Boardof Directors, all matters of joint interest such as hours, wages, andworking conditions, and the adjustment of grievances." 2Under thePlan no membership list was maintained and all non-supervisoryemployees were entitled to participate in the elections.3No meetingsof the general membership were provided for by the Joint Agreement,and none was contemplated.Nor were any dues imposed. Repre-sentatives were elected annually by the employees "at the call of the[respondent's] President" 4 on the basis of one representative to eachhundred employees or major fraction thereof within a division. Thedivision status of an employee for the purposes of' elections was de-termined by the respondent's time rolls, and in case of doubt by therespondent's superintendent.The Joint Agreement provided that "Joint Conferences of em-ployees' representatives of all Divisions and of the Company repre-sentatives shall be held quarterly at the call of the [respondent's]President to discuss matters of mutual interest pertaining to theworks as a whole, or, at any, time at the call of the President shouldoccasion, demand. In addition, a Joint Conference of any Divisionshall be called at any time when in the judgment of such representa-tives, or of the management, such a conference is desirable, and madeso as to include if necessary, conference with such other additional1There Is no evidence as to whether the Joint Agreement was signed by either party.z Article 1 of the Joint Agreement.Prior to December 12, 1934, 6 months' employment prior to an election was a requisiteeither to vote or to be eligible for election as a representative.*On December 3, 1934, this was amended to have the annual elections held at the call ofthe employee representatives. HUMBLE OIL & REFINING COMPANY"117Divisions as the [respondent's] President may arrange for." ' Noprovision was made for the meetings of the employee representativesapart from the Joint Conferences.Any employee had the right toappeal his grievance "to the Superintendent, Department Manager,and the higher officials of the Company, provided he shall first seekto have the matter adjusted " by. conference; in person or thiough hisregularly elected representative, with the Foreman or the Employ-ment Department.Before such appeal shall be taken to any officialhigher than the Superintendent, it shall first be considered in a jointconference composed of Employees' Representatives in the Divisionaffected, and an equal number of representatives of the Company. Incase such conference fails to agree unanimously as to a fair adjust-ment, an appeal may be made to the General Joint Conference at theworks."The Joint Agreement further set out a list of 16 offenses for whichan employee might be discharged without further notice, and alsoestablished a disciplinary procedure for unlisted offenses.The re-spondent agreed not to discriminate against an employee on accountof his membership or non-membership in any church, society, fra-ternity or union.The Joint Conference Plan functioned as provided in the JointAgreement until April 1937.Annual elections were held duringworking hours, on company property, and at the expense of therespondent.The employee representatives were permitted to spendtheirworking time in caucuses with one another, in investigatinggrievances of their constituent employees and in making preparationspreliminary to meeting with the management representatives.Fortime so spent the respondent paid the representatives their - regularwages.It is clear from the foregoing that the respondent participated inthe creation of the Joint Conference Plan. The Plan itself gave therespondent's president sole power to convene the General Joint Con-ference and until 1934 to call for an election.The respondent's super-intendent was given the power to determine the division in whichan employee should vote.According to the Joint Agreement, noemployee could appeal a grievance from the decision of his foremanexcept through the channels of the Joint Conferences.;For over16 years the Plan operated at the expense and with the aid andcooperation of the respondent.The entire Joint Conference Plan wasin its essentials a part of the respondent's personnel machinery ratherthan an expression of the employees' desire for organization.We findthat from December 10, 1920, until April 22, 1937, the respondentAs later set forth,the respondent did not enforce this provisionwith regard to theUnion so asto preventits discussing grievancesdirectly withthe management. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDdominated and interfered with the formation and administration ofthe Joint Conference and contributed financial and other supportthereto."While the respondent's conduct prior to the effective dateof the Act did not constitute an unfair labor practice, such couductisneverthelessmaterial in evaluating the respondent's subsequentconduct.saIn 1933, Association of Oil Field, Gas Well and Refinery Workersof America, a labor organization affiliated with the American Federa-tion of Labor, herein called the A. F. of L., chartered Local No. 227inHouston, Texas.Employees of the respondent at the Baytownrefinery were admitted to membership in this local. In July 1934 theA. F. of L. chartered Local No. 333, which confined its membershipsolely to the Baytown employees of the respondent. Shortly afterreceiving its charter, Local No. 333 petitioned the Petroleum LaborPolicy Board for certification under the National Industrial RecoveryAct.'At that time Local No. 333 claimed authority to represent over1,400 of the 2,300 Baytown employees, and requested an election, ifnecessary, to prove this claim.The respondent opposed the holdingof an election on the ground that it was willing to recognize LocalNo. 333 as the representative of its members.The record does notdisclose that the Petroleum Labor Policy Board took any action onthe petition.During the succeeding years up to the date of the filingof the charge in this proceeding, the respondent met with the repre-sentatives of Local No. 333, for the purpose of discussing individualgrievances of members.Allmatters, however, concerning wages,hours, and working conditions were handled exclusively by the com-pany-dominated Joint Conference.Prior to the period covered bythe complaint, Local No. 333 changed its affiliation to the Committeefor Industrial Organization, and later changed its name to Oil Work-ers International Union, Local No. 333, herein called the union.In the late part of August and early September. 1937, there was arumor prevalent in Baytown that the Union would call a strike atthe Baytown plant to enforce certain demands."On September 3,1937,H. C. Weiss, the respondent's executive vice president, wrote anopen letter to its employees, copies of which were widely circulatedamong them. The letter read in part :Since its construction, more than seventeen years ago, BaytownRefinery has operated without any serious difficulties between"Matter of International Harvester Companyand LocalUnion No. 57, InternationalUnion, United Automobile Workers of America, 2 N. L.R. B. 310;Matter of BethlehemShipbuilding Corporation, LimitedandIndustrial Union of Marine and Shipbuilding Work-ers of America, Local No. 5,11 N.L. R. B. 105.°A Our order will not require any action by the respondent with reference to the JointConference Plan.°Chapter 90, 48 Stat. 195-200.The record does not disclose the details concerning the source of the strike rumor, theevents which led up to it, or the nature of the Union's demands. HUMBLE OIL & REFINING COMPANY119men and management. The misunderstandings and complaintsthat have arisen during those years have been met and adjustedthrough conferences between the employees themselves and themanagement. . . . We believe that no worker should be requiredto pay tribute to anyone nor to any organization for the right towork.This we hold to be a sound American principle. It is ourbelief that the majority of our employeeant to continue theserelations which have proved so satisfactory -to all concerned..Perhaps the announcement of a possible strike at Baytown isan initial step in the recent movement of certain national unionofficials to organize the oil industry.The leaders in this move-ment are outsiders.They are not workers in the oil industry.In fact, their principal interest lies in the coal industry, whichis the natural competitor of oil.Their recently announced deter-mination to organize the oil industry has the appearance of apolitical move where a small group seeks to dominate and imposeits will upon all of us.Such movements serve only the leaders who profit and acquireadded power thereby... The success of efforts of this kind isdependent upon coercion, and that is the root of the evil.Thisinsidious force can best be combatted by the resistance of theemployees themselves.Without the support of a large numberofworkers, coercive tactics will inevitably fall of their owniweight.The Company will stand behind you with all possiblesupport.Coercion and intimidation in any form is bad and iscontrary to the public interest... .In a letter to the President of Local #333, the Company's pol-icy was simply restated as follows :"You are already familiar with our Company policy, whichis, to treat all employees with the same degree of fairness; mem-bership or non-membership in any organization will not entitleany employee to any better treatment than any other employee.We do not intend to make any agreement, the effect of whichwould be to require our employees .to belong to a union or topay tribute to anyone or to any organization for the right towork.In other words, the Company has no intention whatso-ever of operating a `closed shop' and will oppose any effort toestablish such a condition at Baytown now or at any time in thefuture."A reading of this letter could have left no doubt in the minds ofthe employees as to the respondent's attitude toward the Union. Itset forth the respondent's position as squarely opposed to the Unionand as righteously so.From its content it is evident that the letterwas calculated to discourage and forestall allegiance to the Union247333-40-yol. ] 6---0 120DECISIONSOF NATIONALLABOR RELATIONS BOARDand injureits standing in the eyes of the employees by stigmatizingits organizational methods as necessarily coercive and its motives ascorrupt.Thus, after calling attention to the 17 years of harmoniousadjustment of complaints"through conferences between the employ-ees themselves and the management,"the letter gratuitously envisagedthe employees under compulsion"to pay tribute"to an outside, or-ganization in return,0C, "the right to work." It suggested that theunion movement was "a political move whereby a small group seeksto dominate and impose its will upon all of us." It argued that theleaders of this movement had no legitimate interest in the oil industrybecause of their primary interest in the coal industry,and thenadded : "Such movements serve only the leaders who profit and ac-quire added power thereby."After these disparaging imputations,the letter directlyadvocatedthat the employees combat"this insidiousforce"and offered them "all possible support."Such an expositionof the employer'swishes isintendedto and necessarily does dis-courage all but the most determined adherents of the Union fromparticipating in its activities.We find that by this open letter, therespondent interfered with, restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.A tension,gradually mounting to alarm, developed in the city ofBaytown concerning the rumored strike.The city divided into twofactions,one favoringthe Unionand the other opposing it.Fromthose opposing it a Citizens'Committee was formed,which conducteda campaign of pamphleteering and speeches against a strike.OnSeptember 10, 1937,the Union voted to go on strike. The date setfor the strike was September 18, 1937.A few days before the prospective strike, Brown,the garage fore-man, called all his men into his office and told them that in the eventof a strike their jobs would be open for them.He said that they wereup against"a pretty tough proposition"and that they would have totake care of themselves.He then took a vote as to what men wouldcome to work and what men would go on strike. The effect of thisspeech was to arouse the employees to a militant opposition to thestrike, some of the men threatening to bring guns to insure their get-ting to their jobs.We find that by this statement,calculated to pro-voke violent resistance to the prospective strike, the respondent inter-fered with its employees in the exercise of the rights guaranteed inSection7 of the Act.Prior to the date set for the strike,the Union,for reasons not setforth in the record, voted to call it off.Some 2 weeks thereafter, C.F. Kelley, foreman of the inspection department,met: '^V: O. Tidmon,an employee in his department,in front of the inspection office and HUMBLE OIL & REFINING COMPANY121urged him to be less active in the Union.Regarding the conversationthat took place, Kelley testified :We started talking about other things, the work to begin withand then I told him that I wanted to give him a little advice justas roan to man, not as his foreman at all, but just as man to man.And he said all right, he would be glad to hear it.And I toldhim if I were in his place that I would not take such a prominentpart in union activities that he had taken.And he wanted toknow what I meant by that. I said,-"Well, it looks like to methat they are letting you do the dirty work over there."He said,"What do you have reference to?" I said, "Well, guiding thesenegroes around Baytown.That will sooner or later get you introuble if you do that.And you are letting Bob Oliver and RoyChilders [union officers] make a sap out of you."We find that by Foreman Kelley's statement and warning to Tidmonto take a less prominent part in union activities, the respondent inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.Concerning the activities of the Union from September 1936 untilthemiddle of February 1937, the record is barren.During thisperiod, however, the respondent utilized the Humble Bee, its houseorgan published semi-monthly by it and distributed free to its em-ployees, to describe and extol the various benefits accruing to itsemployees.This was done through a series of articles authorizedin early September 1936 by Stuart A. Giraud, the chairman of therespondent's manufacturing committee, and written by G. A. ["Pop"]Mabry, editor of the Humble Bee. The articles discussedseriatimthe following subjects : job security, wage policy, sickness benefits,promotion and advancement policy, the retirement plan, the annuityand thrift plans, death benefits and group-insurance plans, additionalcontributions by the respondent to the Thrift Fund, the accident-benefit fund, the safety program, and special training for employees.The issue of February 11, 1937, carried an article entitled "Aroundthe Council Table," which discloses a purpose to which the articlesof the previous months were directed.The article praised the JointConference and related the benefits described in the previous articlesto the activities of that body.We quote the following excerpts fromthe February 11 article :This particular Conference is a Baytown Conference, composedofmen who live and work at Baytown. All of them are em-ployes of the Humble Company. The Conference, therefore,settles local questions locally and promptly by the sincere effortsof fair-minded representatives of employes and management all,working for just conclusions.It is quite obvious that in cases 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere management is dealing with men of its own Company,concerning matters within their control, there is every incentiveto keep employer-employe relations on a basis of mutual satis-faction and good will. .. .It costs the employe absolutely nothing to be represented underthe Joint Conference Plan; there are no dues to pay, no fines, noassessments-use of the plan is entirely voluntary... .It has been said that the foundation on which the Joint Con-ference Plan rests is honesty and sincerity on the part of bothmanagement and employe. If we may assume that honesty andsincerity are present then it must be obvious that such a planoffers to the employes of industry, and to industry itself, themost practical means obtainable for establishing the vital contactbetween those people who direct the Company's destinies andthose who carry on its work.This plan is a most effective means for collective dealing, be-cause the bargaining is done by and with people who know thefacts at first hand; by people whose interests are vitally affectedand by people who have a sincere desire to see that fair decisionsare arrived at.I submit as evidence of the sincerity and honesty of the man-agement of this Company, all the things we have been writingabout in this series ; all the benefits that are ours simply becausewe are Humble employes. I submit the guarantee that we willalways be paid at least as much money as the average in thisarea for the same type of work; the fact that we are paid fortime lost due to illness; that we get more than the law demandswe should get if we suffer a disabling injury; that every last oneof us has an opportunity to develop our capabilities to theutmost; that provision is made for our retirement along generouslines; that group insurance is available at favorable rates; thatreal cash money is added to our own savings so that we may layup something for whatever may lie ahead; and that, in the eventof death, the Company provides free death benefits to ourdependents.In so far as the Conference representatives are concerned, theaverage of theta-over a long term of years-has been a man whois intelligent, fair-minded and unafraid.They are not overawednor out-talked by representatives of the management and theyhave fearlessly represented the men who elected them.The entire article is an implied comparison of the Joint Conferencewith an affiliated labor organization.The central theme of thearticle is the greater effectiveness of "inside" representation in secur-ing collective benefits for the respondent's employees.Thus, the HUMBLE OIL & REFINING COMPANY123.Joint Conference was characterized as a method "which settles localquestions locally and promptly," and as "the most practical meansobtainable for establishing that vital contact between those peoplewho direct the Company's destinies and those who carry on itswork," and as "the most effective means for collective dealing, be-cause the bargaining is done by and with people who know the factsat first hand."Finally, the argument for "inside" representation was pointed bydirecting attention to the tangible benefits, described in previousarticles,which had been obtained during the operation of the JointConference Plan of collective dealing.This article in the respondent's house organ, coming as a climaxto the series listing and eulogizing the benefits accruing to the re-spondent's employees necessarily carried to the employees the coercivepressure of the respondent's economic power to benefit or hinder themand made plain to them that their best economic interests lay withthe Joint Conference or inside representation.To put these articlesin a more permanent form, the respondent had them all printed inbooklet form and bound in cloth under the title "You And Me AndThe Company." A copy of this book was given to each employeewho requested one.In the middle of February 1937, the national representatives of theUnion announced an organizational drive among the oil workers inthe Gulf Coast area of Texas, and indicated that the spearhead of thedrive would center on the employees in the Baytown refinery. In thelatter part of February, shortly after the announcement of the Union'snew organizational campaign, W. A. Thomas, an employee who during1936 had been the secretary of the employee representatives to the JointConference, formed an organization called the Security League, whichwas partly modeled after a "security league" in existence at the Weir-ton Steel Company in Weirton, West Virginia.The admitted pur-pose of the Security League was to oppose the Union's organizationaldrive.Supervisory employees took a conspicuous part in the activi-ties of the Security League and their participation and that of otheremployees in many of the League's activities took place during work-ing hours and on company time, to the knowledge of the respondent.The Baytown Security League was first formed at a meeting of five orsix of the respondent's employees.By the time of the next meeting thegroup had expanded to 50 members. These 50 members constitutedthe Central Council. of the Security League.The list of the membersof the Central Council includes the following supervisory employees :Norman S. D'Olive, associate editor of the Humble Bee; W. B. Hollis,shift supervisor in the gauging department in charge of 40 to 50 men;A. B. Atwood, machine shop working foreman; W. J. Kilgore, shopforeman and chief mechanic in the garage; John Opryshek, shift 124DECISIONS OF NATIONALLABOR RELATIONS BOARDsupervisor in the lube-oil department; V. R. Reese, a rigging gang-pusher; and J. B. Mallard, labor gangpusher.At least one foreman, A. B. Atwood, left his work to go to themeeting, without suffering any loss in pay for the time so spent.Funds were raised from contributions from local business estab-lishments and from the respondent's employees.A pamphlet solicit-ing contributions contained a list of men who would receive the con-tributions.The names of all the above-mentioned supervisory em-ployees, members of the Central Council, appeared on the list.Thispamphlet was distributed through the refinery and was posted on therespondent's bulletin boards for 1 day, after which it was taken downat the order of the refinery superintendent.Several open meetings of the Security League were held, at whichspeeches were made opposing the Union.On March 11; and on April9, a publication in the form of a newspaper called "The Voice" wasissued free to the public.The names of the 50 Council members, in-cluding those supervisors listed above, appeared in "The Voice" assponsors for the publication.Both issues of "The Voice" were entirelydevoted to condemnation of the Union, its personnel, its alleged mo-tives and methods. It castigated the Union and the C. I. O. as "out-siders" who for selfish and corrupt motives wanted to impose them-selves and- their desires upon the employees.Among these vehementanti-union articles was a verbatim copy of Weiss' letter of September3, heretofore described.On April 9, C. M. Harper, superintendent ofoil straining and blending, advised Hoffpauir, an employee, to read"The Voice," because, as lie stated, there was "some good literaturein it."Another activity of the Security League involved the circulation ofa petition which read as follows :A PETITIONIn view of the announced plan of John L. Lewis, and the Com-mittee for Industrial Organization, to organize the employes ofthe oil industry into one vast union, we, the undersigned, do herebyaffix our signatures and pledge our support to the following :1.That we have the utmost confidence in" the board of directorsof The Humble Oil and Refining Company, and G. L. Farned,Superintendent of the Baytown refinery, in continuing the samepolicy of fair dealing with the employes.2.That we, as Humble employes, believe we are capable of pro-moting our own welfare without the aid of (sic) assistance in anyform of John L. Lewis, the C. I. O. affiliated organizations, orassociates, and do hereby declare our opposition without reserva- HUMBLE OIL & REFININGCOMPANY125tion, to any program the said John L. Lewis, the C. I. 0., affiliatedorganizations,or associates,do, or may contemplate fostering inthis community .. .3.That we have no objection to the Humble Employees SecurityLeague using our names in showing how we stand in this matter.For several days the Security League distributed copies of thispetition,commonly called the anti-Lewis petition,throughout theplant for signature.Signatures were solicited on company time tothe knowledge of many of the supervisors.Several high-rankingsupervisors,including Humphrey, the superintendent of the gaugingdepartment,and C.H. Bradford,welding supervisor,signed thepetitions.Among thosewho circulated the petitions and solicitedsignatures wereW. B. Hollis,A. B. Atwood,V. R. Reese, J. B.Mallard;J.G.Wolf, welding shop foreman,C.M. Harper,foremanof the oil-straining and blending department,R. C. Read, workingshift supervisor in the gauging department,J.Gregerson,machineshop gangpusher,and J.E. Peters, gangpusher.The plant super-intendent,upon learning of the circulation of these petitions,orderedthem removed from the plant.This order,however, came only aftercirculation had been carried on for a day and a half,and it was sometime after the order before all solicitation within the plant ceased.What disposition was ultimately made of these petitions does notappear in the record.From April 6 to 8, the Security League distributed at the gates ofthe plant 4,000 copies of a booklet published by the ConstitutionalEducational League, entitled"Join the C.I.O. and Help.Build aSoviet America."The booklet is 60 pages of invective and castiga-tion of the Committee for Industrial Organization as either Com-munist or Communist controlled.The booklet warns that the ulti-mate purpose of the C. I. O. is to overthow the government andordered society as it is now known.Four to five hundred copies ofthis booklet were distributedby W. B.Hollis, shift supervisor of thegauging department.The distribution of these booklets, ending onor about April 14, was the last act of the SecurityLeague.The respondentprotests that many of the above-mentioned super-visory employees occupied such inferior supervisory positions thattheir acts are not attributable to the respondent,.and in support ofitsprotest statesthat thesemen had no authority to hire and dis-charge.Theexistence or non-existenceof this authorityisnot ofitself determinative of the issue but is only one factor indicative ofsupervisory status.The fundamentalcriterion for the determinationof an employee's status as a supervisor is whether or not in the9The positions of these four are set out above in connection with the Security Leaguecontributions. 126DECISIONSOF NATIONAL LABORRELATIONS BOARDcourse of his duties he exercises the authority of management overthe employees under him.At the Baytown' refinery the supervisorystaff was in the form of a hierarchy with the final authority of man-agement vested in the plant superintendant.Supervisory authoritybegan at the refinery with the gangpushers, also called labor foremen.Each gangpusher is in charge of a group of laborers, skilled or un-skilled,whose work he directs and controls.He can recommend adischarge to the management. In supervising and directing his gangof men he is exercising the authority of the management.We find,therefore, that the gangpushers occupy a supervisory status and thattheir acts are attributable to the respondent.The acts of the fore-men and shift supervisors who hold positions of greater authoritythan gangpushers area fortioriattributable to the respondent.Thestatus of two individuals remains in dispute.We shall consider thefacts relative to their duties and authority.A. B. Atwood testified that his duties were to line up machinistson the work, check the work, and do some of the work himself.Hesupervised the men and was responsible for their work.He con-sidered himself to be in a sufficiently authoritative position to absenthimself from work without making request for permission from anysuperior.We find that he was a supervisor.D'Olive, associate editor of the Humble Bee, is in a somewhatdifferent position from that of the production supervisors.Althoughhe had no men under him he was hired by the respondent to writeon its behalf in the magazine which it distributed to the employees.The Humble Bee was an organ of the respondent and a part of itspersonnel program.The utterances of the Humble Bee were thoseof the respondent.Although D'Olive was not in charge of any em-ployees, as paid associate editor of the Humble Bee lie did representthe respondent in its relations with its employees as expressed in thatorgan and consequently his actions in matters of interest to the em-ployees would scarcely be considered by them to be at variance withthe policy of the respondent.Hence, when his name appeared amongthe group of sponsors of "The Voice" for the Security League, itwas not to be expected that the employees would disassociate thataction from his similar employment for the respondent.By reasonof the nature of his position, as indicated above, we find that D'Olivefunctioned as a part of the management and that' his actions, there-fore, were chargeable to the respondent.The respondent further points to the fact that some of such super-visory employees were eligible for membership in the Union. It istrue that some of the supervisors mentioned were eligible for mem-bership in the Union.We have, however, held that a supervisor's HUMBLE OIL & REFINING COMPANY127eligibility to membership in a complaining union does not affect thelegal responsibility of an employer for his acts."We find that the respondent, through certain supervisory employ-ees, took an active part, as described above, in the Security League,whose sole ooject was to defeat the organizational efforts of theUnion.We also find that the respondent, through other supervisors,gave tangible assistance to the Security League by permitting thecirculation of anti-union petitions on company time and propertyand that it thereby gave these anti-union petitions its implied ap-proval.We find that by such activities the respondent has inter-fered with, restrained, and coerced its employees in the exercise of theright to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining andother mutual aid or protection.During this period the anti-union activities of the respondent werenot confined to the Security League.On March 8, Joe Reilly, super-visor of stillmen, presided over the monthly safety meeting of 25to 30 stillmen and helpers.Although there is conflict in the evidenceas to some of the details of the occurrences at this meeting, there islittledispute as to the substance of the discussion at the meeting.After discussion of certain safety devices and precautions, the subjectof the Union's organizational drive was broached.Reilly enumer-ated the various benefits given the employees by the respondent andpraised the respondent's treatment of the Baytown refinery workers.He stated that he personally saw no need for the Union at Baytown;that no doubt the men John L. Lewis would send to Baytown wouldbe "very smart, intelligent, silver-tongued orators," but that the em-ployees would not profit by listening to them inasmuch as the organ-izers would be there for the sole purpose of getting the employees'money and then leaving.He then called upon volunteers to statetheir views on the organizational drive.After a number of men hadexpressed their views, Karl Opryshek, assistant process superintend-ent over Reilly, who had been present throughout the meeting, askedtwo or three more who had thus far been silent to speak their mindsopenly on the subject.By the end of the meeting most, if not all,of the men present had expressed themselves as being either for oragainst the Union.We find that by Reilly's expressions of antagonism toward theUnion and by his and Opryshek's calling upon their subordinates toexpress their individual attitudes regarding the Union, the respond-ent interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.10 SeeMatter of Tennessee Copper Companyand A. F.of L.Federal Union No. $1,164,9 N. L. R. B. 117. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.After April 22, 1937On April 12, 1937, the Supreme Court of the United States issuedits decisions in five cases affirming the constitutionality of the Act.-On April 23, 1937, the respondent called a special meeting of theBaytown Joint Conference.At this meeting Hines Baker, a mem-ber of the respondent's board of directors and legal staff, read a pre-pared statement in which he stated that because of the decisions ofthe Supreme Court of the United States the Joint Conference mustbe dissolved.The statement then elaborated certain provisions ofthe Act relating to the right of employees to form, join, or assistlabor organizations.At one point the respondent praised the JointConference plan as "an effective means of settling controversial ques-tions," and said further, "The elected representatives under thisPlan have acted as the collective bargaining agency for our employeesduring that entire period."Toward the end of the statement Bakerpromised: "This company will ... pay employees for the timespent during working hours in conference with the Management.The Act precludes the Company from paying the expenses of elec-tions and other like costs or from contributing financial or othersupport."Since there was no question of the respondent financingthtyUnion or its elections, this amounted to a promise that if an in-side organization were formed thereafter it could continue to enjoythe assistance of the respondent as far as the Act would permit and tothat extent constituted an invitation to the employees to form aninside organization.A verbatim report of this meeting including Baker's statementwas immediately mimeographed, posted, and distributed widelythroughout the refinery.All supervisors down through the stillmen,including the shift supervisors, were told not to interfere with themen in their choice of a bargaining agency, and that "if any em-ployee in a supervisory capacity shall encourage or discourage orassist or resist the formation of any labor organization, it must beclearly understood that he is acting on his own responsibility, andis not acting for the Company."During the next few days, W. A. Thomas, an employee who in1936 had been the secretary of the elected representatives to theJoint Conference, and who in 1937 had been the originator of theSecurity League, drew up a constitution for an "inside union."Heused as models the constitutions of several labor organizations,together with the Joint Agreement which had set up the Joint Con-"The Associated Press v. National Labor Relations Board,301 U. S. 103;Washington,Virginia and Maryland Coach Co. v. National Labor Relations Board,301 U. S. 142;Na-tional Labor Relations Board v. Jones&Laughlin Steel Corp.,301 U. S.1; National LaborRelations Board v. Friedman-Harry Marks Clothing Co.(2 cases),301 U. S. 58. HUMBLE OIL & REFINING COMPANY129ference Plan.On April 24 he called together six employees, out ofhours, who discussed his plans and decided to take further action.At the next meeting, on April 26, the group had expanded to ap-proximately 60 employees.Here, after discussion and some revi-sion, the constitution was adopted, and it was decided to take a voteof the employees regarding their approval or disapproval of theorganization of the Federation.The constitution, the ballots, andnotices of the polling were printed that night.The ballots con-tained not only a place for voting for or against the Federation, butat the bottom had a form for application for membership in theFederation.The printing was done on the credit of some of theleaders in the Federation movement, and was subsequently paid forfrom Federation funds.Balloting was held outside the refinery gates from April 27 toMay 4. Two thousand five hundred sixteen employees voted forthe Federation, seventy-nine against, and two thousand thirty-eightemployees signed the applications for membership in the Federation.The ballot was not secret .2One gangpusher in charge of Mexicansand Negroes ordered a group of Mexicans and Negroes to vote.The Federation constitution established an organization similar inits essentials to the Joint Conference Plan except for the omissionof the employer representatives.Representatives to the CentralCouncil, as to the Joint Conference, were to be elected, 1 for every100 employees or major fraction thereof within a division.Thelimits of a division were to be determined by the Central Council ofrepresentatives.In fact the divisions set out by the Central Councilwere more numerous than under the Joint Conference Plan, and con-sequently there were more representatives than theretofore.As in theJoint Conference Plan, no provision was made for membershipmeetings.Employees were specifically permitted to handle theirown grievances, without the intervention of a representative.On May 6 the Humble Bee carried an article entitled "An Institu-tion Passes," containing an encomium of the Joint Conference Planin which Baker's statement to the Joint Conference was quoted infull.In a box in the middle of this article was an announcement of theformation of the Federation.On May 8 the Federation sent a letter to the officers of the respondentstating the election results and requesting a conference to discussrecognition.The respondent replied that it would meet with theFederation.A few days thereafter 40 of the original 60 founders ofthe Federation met with Giraud, the chairman of the respondent'smanufacturing committee, and some other officials.Giraud stated'aTables were set up just outside various gates of the refinery and 5-gallon oil tins with aslot cut in the top were put on the tables.Ballots were handed out by election officials,marked and signed by the voters at the table, and deposited in the cans. 130DECISIONS OI NATIONAL LABOR RELATIONS BOARDthat if the Federation would perfect its organization to conform toconstitution,the respondent would negotiate with it for a contract.From June 14 to July 2, representatives of the various departmentswere elected 13Shortly thereafter committees were established.Thecontract committee drafted a proposed contract to submit to the re-spondent.The Joint Agreement was used, together with other unioncontracts,as a model in drafting.The proposed contract containedthe same list of offenses,with two additionaloffenses, forwhich anemployee could be discharged without notice,as was contained in theJoint Agreement.The proposed contract was presented to the management, and onJuly 22 to 27, all-day conferences were held between the representa-tives of the respondent and of the Federation, at which the variousprovisions of the contract were discussed.On July 30 an agreementwas reached.At an election held from August 9 to 12, the Federationmembers voted to accept this agreement, and on August 14 the contractwas signed by both parties.The contract, which was to remain inforce for 1 year and thereafter until terminated by 60 days' noticegiven by either party, provided among other things that the respond-ent should designate representatives of the management to meet atintervals with the Central Council of the Federation.It also providedfor recognition of the Federation as the exclusive collective bargainingrepresentative of all non-supervisory employees at Baytown.OnAugust 14 the Federation,at the respondent's request,gave the re-spondent affidavits concerning the results of the various Federationelections.On October 25, 1937, the contract was amended by mutual agreementto extend the vacation privileges of employees with 15 years' servicefor the respondent.During May 1937 and subsequent months, several supervisory em-ployees were active in aiding the Federation and in disparaging theUnion.Sometime in the middle of May 1937,J.D. Holland, super-intendent of Oil Movement over some 260 men,had a conversation inthe refinery with C. C. Fogarty, a stillman.After talking on severaltopics, the conversation turned to the subject of unions.Holland statedthat he could not see any need for the Union at Baytown in view ofthe good treatment that the respondent accorded its employees.Heoutlined the various benefits accruing to an employee and said that hethought that in view of this generous labor policy the Union wouldhave a difficult job "to sell the idea to the men."He said that liethought that the employees would get further with the respondent ifthey "would remain loyal to the Company,and stay out of outsideunions of any kind."Holland testified at the hearing that he "thought13 This balloting was conducted outside the refinery gates. HUMBLE OIL & REFININGCOMPANY131perhaps the conversation would probably take him (Fogarty) out ofthe dark and show him the light, as to the policy of the Humble Oiland Refining Company." It is evident from this statement that Hol-land's remarks were made to discourage Fogarty's union affiliation,and we so find.In either May or June 1937, George Walmsley, the superintendentof utilities in charge of 167 men, held a conference with Snyder, hisassistant supervisor, and Wright, an employee in his department.Theconference had been called to discuss a possible promotion for Wright.Snyder stated that Wright did not get along well with his fellowworkers because of his union activities 14This statement was notdenied at the hearing, but Walmsley testified that Wright's failure toreceive the promotion had "no connection in the world" with his unionactivities.If this were so, there could have been no purpose in Snyder'sremark other than a coercive one. If, however, disfavor among hisfellow workers because of his union activities did have some bearingon his qualifications for promotion, it was coercive to state this reason.to him at a time when he was being considered for a promotion.In July or August 1937, J. H. Massey, who had been a boiler-makers' foreman but who was temporarily serving as a zone super-visor, asked A. E. Doleshol, a welder, whether he had joined theFederation yet.Upon Doleshol's replying that he had not, Masseytold him that he should sign up and that he (Doleshol) could notafford to belong to the Union now because of the position he was in.15During a night shift in September or October 1937, A. Sheffers,night supervisor over the entire plant, made an obscene reference to theunion button that was being worn by E. Hoffpauir, a first helper inthe filter house.Hoffpauir said to him, "Mr. Sheffers, you do notbelieve in organized labor, do you?"To this Sheffers replied, "Or-ganized labor is all right up in those sweat shops and places like that,but we don't need it here in this refinery.We have a little companyunion here.We take our grievances up to the management of thecompany and we can get anything we desire through this little com-pany union." J. A. Cope, the shift supervisor over Hoffpauir, waspresent during this conversation and merely laughed at it.NeitherCope nor Sheffers was called upon at the hearing to deny these state-ments.We find that by Holland's, Snyder's, Massey's, and Sheffers'statements to Fogarty, Wright, Doleshol, and Hoffpauir, respectively,the respondent interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 of the Act.14Wright was not prcmoted but thereis no issueunder the pleadings with respect to this.11The record does not indicate the significance of the phrase about his position. 132DECISIONS OF NATIONALLABOR RELATIONS BOARD3.Conclusions regarding the Baytown FederationFor more than 14 years prior to the effective date of the Act, andfor more than 11/2, years thereafter,the respondent fostered,encour-aged,and supported the Joint Conference in its refinery and con-ditioned its employees to collective dealing through that agency.During the latter period the respondent used the Joint Conference asa means of combatting the Union.To accomplish this purpose it notonly continued to maintain the Joint Conference and to give it finan-cial advantages not accorded to the Union, but also conducted anextensive campaign of propaganda through the Humble Bee, its houseorgan,to promote its acceptance by the employees.While the re-spondent thus aided,promoted, and maintained the Joint Conferenceas "the most effective means" for collective dealing, it attacked theUnion's personnel,motives, purposes,and methods.We have foundthatWeiss'letter of September 3 was designed to discredit the Unionamong the employees and to induce a militant employeehostility tothe Union.The activities of the various supervisory employees whichwe have found above including their activities in the Security Leagueand in permitting the circulation of the anti-Lewis petitions oncompany timefurthered this hostility.By these complementary programs the respondent's coercive pres-sures deprived its employees of any actual freedom in their choiceof representatives for collective bargaining,and limited them to col-lective action through an inside labor organization.The respondentcontends that Baker's statement dissolving the Joint Conference dis-pelled any coercive effect its past conduct may have had on its em-ployees.We cannot agree with this contention.On the contrary,the statement praised the Joint Conference as "an effective means ofsettling controversial questions,"and extended the promise of con-tinued assistance within the limits of the Act to any future insideorganization.Coming after a persistent campaign promoting insideemployee representation and opposing the only outside representationthen in the plant, the statement,as it must reasonably have been un-derstood by the employees,was an indication of what was alreadyapparent,namely, that the respondent was desirous of dealing withits employees through the medium of an organization patterned onthe Joint Conference.The rapid response of the employees confirmsthis view.Thus, within only 3 days,W. A. Thomas, who had pre-viously organized the Security League, drafted a constitution, and acommittee of 60 employees had accepted it.This constitution es-tablished a Central Council of employee representatives,elected 1for every 100 employees,as were the employee representatives tinderthe Joint Conference Plan.The constitution necessarily could notestablish a procedure of joint conference between employer and HUMBLE OIL cf: REFINING COMPANY133This was accomplished, however, with theexecution of the contract of August 14.That contract provided foremployer representatives "to meet in conference with the CentralCouncil" in "regular conferences at stated times," and the resultingcombination achieved by the Federation constitution and the con-tract is hardly distinguishable from the Joint Conference, such dis-tinction as exists being solely by virtue of the formal duality ofthe successor arrangement.The subsequent aid given to the Federa-tion by supervisory employees as described above constituted furtherinterferencewith the formation and administration of a labororganization.The respondent maintains that even though the Joint ConferencePlan was dominated by the respondent, the Plan was dissolved onApril 23 and that thereafter the respondent did not in any way inter-fere with the formation and administration of the Federation.Wecannot accept this contention because as we have found the re-spondent did in fact so interfere with the Federation.To summarize, we find that the respondent's unfair labor prac-tices over a period of years repelled the organizational efforts ofthe Union and accustomed its employees to collective action throughan inside representation plan dominated and supported by the re-spondent; that the respondent dissolved the company-dominatedJoint Conference because of its patent disabilities under the Actas an agency for representation of employees, but in doing so fur-nished its employees, already sensitive to its desires and preferences,the impetus toward the formation of a similar inside organization ;that in accordance with the respondent's wishes unmistakably madeknown to its employees by its past conduct and implicitly reaffirmedin Baker's dissolution statement, the Federation was evolved withsubstantially the same structure as the abandoned Joint Conference;that upon the formation of the Federation, the respondent's super-visors assisted it; and finally, that the nominal reorganization of thecompany-dominated Joint Conference did not represent the choiceof the employees unhampered by the respondent's domination andinterference.The respondent urges that since its organization it had publishedand observed a strict policy of non-discrimination against employeesbecause of membership or non-membership in any society, fraternity,church, or union, which policy was known and understood by theemployees.It is true that the respondent frequently reiterated apolicy of non-discrimination, but it is equally true that the repetitionof the statement did not render less apparent either its preferencefor an "inside" organization or its opposition to the Union. In fact,the respondent had made this statement in the same terms often duringthe period when it was openly fostering and supporting the Joint 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDConference and attacking the Union.When the same statement was.made at the time of the dissolution of the Joint Conference, theemployees had no reason to believe that it had acquired any newsignificance or represented any change in the respondent's actualpolicy with respect to "inside" and "outside" employee representation.Another contention advanced by the respondent is that many state-ments were made by supervisors not in their capacity as supervisorsor on behalf of the respondent but purely in their personal capacities.The relation of the ordinary worker to his supervisor does not admitof any such unrealistic distinction.In his relationship to employeesunder him, a supervisor is in fact as well as in law unable to divesthimself of the status given him by the management.Even if such adistinction could be made under certain circumstances we see nomerit in the respondent's contention that the circumstances consideredhere warrant the drawing of such a distinction.At the hearing both the respondent and the Federations offeredto introduce evidence regarding the activities of the union repre-sentatives during the period when a strike was threatened and duringthe Union's organizational drive.It was contended that many actscommitted on behalf of the Union antagonized a large number ofthe employees, and that it was this antagonism which caused thehostility to the Union and the formation of the Federation.TheTrial Examiner did not permit the introduction of this evidence, andwe have earlier in this Decision affirmed his ruling.Assuming thatconduct of the Union tended to evoke antagonism among the em-ployees, the record leaves no doubt that the respondent by its conductaugmented and fostered such antagonism.Where, as here, the em-ployer's acts clearly constitute unfair labor practices, such evidenceof additional motivation for the formation of a labor organizationis irrelevant and immaterial.We find that the respondent has sponsored, dominated, and inter-fered with the formation and administration of the Baytown Fed-eration, and through its supervisory officials has given supportthereto.We find that by these acts, the respondent has interferedwith, restrained, and coerced its employees in the exercise of theirrights to self-organization and to bargain collectively through rep-resentatives of their own choosing.B. Ingleside Refinery1.Prior to April 30, 1937Since 1932 the respondent's labor policy at Ingleside has been sim-ilar to that at Baytown. In that year the Joint Conference Plan wasestablished there by a "Joint Agreement" identical to that at Bay-town.We shall not repeat in relation to the form and structure of HUMBLE OIL & REFININGCOMPANY135the Joint Conference Plan at Ingleside what we have said withrespect to the form and structure of the Joint Conference Plan atBaytown, but in those respects we adopt and make specifically as ourfindings regarding the Joint Conference Plan at Ingleside our find-ings concerning the Joint Conference Plan at Baytown.We findthat from 1932 until April 30, 1937,the respondent dominated andinterfered with the formation and administration of the Joint Con-ference Plan at Ingleside,and contributed financial and other sup-port thereto."During the years 1935 to 1937 the union membersparticipated in the elections of representatives and a majority of theemployee representatives in the Joint Conference were members ofthe Union.The Ingleside refinery had no counterpart to the Bay-town strike rumor of September 1936 or to the Security League.In the middle of February 1937 the Union commenced an intensiveorganizational drive similar to that at Baytown.This drive occa-sioned a series of coercive acts by the respondent.Coincidentallywith this organizational effort, the respondent,on February 15, 1937,hired one Ready, a special ranger with a deputy sheriff's commission,to police the Ingleside refinery.For a time Ready"wore a gun."After protest from the employees,however, Goss,the refinery super-intendent,toldhim not to wear his gun "except when necessary."Prior to February 15, 1937, there had never been a public officer at theplant, the respondent relying on four or five civilian watchmen totake care of the premises.Goss' testimony that Ready was hired todirect traffic at the refinery gate is not credible. In view of Ready'ssubsequent anti-union activities,discussedinfra,we find that he washired for the purpose of intimidating employees from joining andassisting the Union.In March 1937,George P. Curtin, the assistant plant manager, toldA. J. Ingram, a stillman, that the C. I. O. was an "outlaw organiza-tion" and that his union activity would not bring him"anything butgrief before it was over."In the same conversation he urged In-gram to drop his membership in the Union.Curtin admitted muchof this conversation but denied that he had urged Ingram to quittheUnion.On cross-examination,Curtin's direct testimony wascontradicted in some respects.In view of the unreliability of histestimony and in view of Curtin's other acts set forth below, we donot credit his denial.We find that the respondent,through Curtin'sstatements,interfered with, restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.On March 2,1937, G. L. Farned,superintendent of the Baytownrefinery, came to Ingleside for a visit.Frank Goss,the Inglesidesuperintendent, toldHenry Weir,a night-shift foreman and the16 Our order will not require any action by the respondent with reference to the JointConference Plan.247383-40-vol. 16--10 136DECISIONSOF NATIONAL LABOR RELATIONS BOARDpresident of the union local, that Fanned wanted to see him.Fannedmet Weir and, when alone with him, told him that he knew Weirwas a union man and that therefore he wanted to talk with himabout the organizational drive.He asked what the Union in Ingle-side thought of the drive and what it intended to do if sit-downstrikes came to that part of the country.He asked whether Weirthought that the local would have control of the situation or whetheritwould be under the orders of the national representatives.Hesaid that although he had not been disturbed about the Union there-tofore, he was so now, and that he felt: that the C. I. 0,.-was-"tooradical" and "wanted to come in for the purpose of making a lotof trouble."He told Weir that he hated to see him "get out on alimb too far," and said that the employees at Baytown were notgoing to "let Lewis come in," that many of them had dropped fromthe Union, having seen their mistake.Weir replied that thus farthe Ingleside members of the Union had no objections to the C. I. O.or Lewis and that as long as they thought that the organizationaldrive was right they would support it.After about 20 minutes ofthis conversation, the two parted.In the middle of April 1937, after the Supreme Court decisionsreferred to above, Goss, the Ingleside superintendent, calledWeirinto his office and said that the management wanted to know whathe would do in the case of a show-down between the respondent andtheUnion.He expressed concern about the organizational drive,and repeated what Fanned had said regarding the Baytown em-ployees'^ attitude toward the Union.He said- that the men whomLewis had hired as organizers were Communists and Socialists andwere getting information and support from Russia.He then offeredto, lendWeir a pamphlet that he had loaned to another employee.He told Weir that he would get it to him as soon as the employeehad finished reading it.He also suggested reading an article in theApril 1937 issue of the "American Mercury," and another in a par-ticular issue of "Time" magazine."Goss went on to condemn theUnion and to urge Weir to get out of it for his own good. Thatnight, R. L. Sparkman, a Stillman, brought Weir a copy of "Jointhe C. I. O. and Help Build a Soviet America," which has alreadybeen mentioned in connection with Baytown.Goss testified that hehad been given this pamphlet as he had come out of the Baytownrefinery gates, and that he had loaned it to Sparkman. Shortlyafter this, Goss gave Weir photostatic copies of certain speeches oftwo international representatives of the Union, in which they spokeof forcing men to join the Union.To the copies was clipped a notefrom Tom Moore, of the respondent's personnel office in Houston,Ii' There is no evidence of the contents of this issue of "Time."The nature of the twoother recommended articles appears hereinafter.i HUMBLE OIL &REFINING COMPANY137saying that as nearly as he could find out, these clippings were whatGoss had requested.At the hearing Goss denied any criticism of the C. I. O. or JohnL. Lewis.He also denied knowledge of the nature of the "SovietAmerica" pamphlet.He did say that in the conversation Weir hadsaid that the union local did not take orders "from the top." Inview of the fact that Goss recommended the "Soviet America" pam-phlet to Weir and had at least glanced through its contents, we can-not credit Goss' denial of knowledge of its contents.His recom-mendation of the pamphlet to Weir also renders improbable his tes-timony that he had not criticized the Union or its leaders in his con-versation with Weir.Because of these inconsistencies, we feel thatW'eir's testimony is to be believed over Goss'.The respondent urges that Farned and Goss were merely exer-cising the respondent's right to prevent its supervisory employeesfrom interfering with the organizational activities of their subor-dinates.These acts, however, went far beyond such a purpose.Theywere patent attempts to induce Weir to forego his union member-ship and activities not to prevent improper interference by a super-visor with the rights of employees under his supervision but ratherto discourage membership and activity among the respondent's ordi-nary employees through the defection of the union president'8Wefind that the respondent, by Goss' and Farned's statements and actsdescribed above, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Sometime toward the end of April, Wilkie, regional director of therespondent's Industrial Relations Department in southwest Texas,gave the chief clerk at Ingleside eight copies of an article publishedin the April 1937 issue of the "American Mercury," entitled "Revolu-tion in Michigan."He instructed that these copies be distributedto the representatives of the Joint Conference, and on April 30 theywere so distributed.The article constitutes a purported descriptionof the part played by the Committee for Industrial Organization incertain strikes which occurred in January 1937 at General MotorsCompany plants in Michigan. It singled out the various leaders ofthe Committee for Industrial Organization as Communists, Social-ists, and revolutionaries.The Committee for Industrial Organiza-tion was represented in the article as a ruthless minority which, bysubversive means, imposed its will upon the majority of the workers.The factual truth or falsity of the article is immaterial.The re-spondent's purpose in distributing this article to the Joint Con-18 SeeMatter of William Randolph Hearst, Hearst Publications, Inc., a Corporation,Hearst Consolidated Publications, Inc., a Corporation, Hearst Corporation, a Corporation.American Newspapers, Inc., a Corporation, and King Pictures Syndicate, Inc., a Corpora-tionandSeattle Newspaper Guild, Local No.82, 13 N. L. R. B. 1262. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDference representatives could only have been to dissuade its employeesfrom membership in the Union, and we so find.We find that therespondent, throughWilkie's above-described acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Although evidence as to the distribution of the "Humble Bee"among Ingleside employees is not conclusive, inasmuch as it wasavailable to any employees of the respondent, and inasmuch as partof the publication was devoted to activities at Ingleside, we inferand find that copies were so distributed, containing the series ofarticles discussed in connection with Baytown commending the JointConference to the employees and finally inferentially attributing toits effortsmany of the benefits obtained by the employees over aperiod of years.2.After April 29, 1937As hereinbefore stated, the respondent dissolved the Baytown JointConference on April 23, 1937, and the Federation movement spranginto being within a day or two thereafter.At Ingleside the respond-ent did not dissolve the Joint Conference until April 30, 1937. Inthe interim, B. D. Alleman, a clerk in the accounting department atBaytown and one of the six founders of the recently formed BaytownFederation, was sent by the respondent to Ingleside to inspect theaccounting system.While there, he made the acquaintance of E. R.Moore, a welder, who was secretary of the Ingleside Joint Conference,and told him the details of the formation of the Baytown Federation.He also gave him copies of the Baytown Federation constitution,ballot, and notice of the election.Moore apparently did nothingspecific with this information until after April 30, 1937.On April 30, 1937, the respondent held a special meeting of theIngleside Joint Conference.More than an hour prior to the meeting,E. R. Moore, the employee representative who was secretary of theJoint Conference, appeared at the First Aid Building, where WillardWaddell, the safety director for the Ingleside refinery and a manage-ment representative to the Joint Conference, had his office.Waddellwas not there at the time, but arrived some minutes later.As theelected representatives of the Joint Conference walked by on theirway to the special meeting, either Moore or Waddell called them intothe office, until there were finally gathered four elected representa-tives, including Ingram, a union member, and Waddell.Waddellread and passed around the minutes of the meeting in which the Bay-town Joint Conference was dissolved.Waddell told the men thatthis was what they could expect to take place at the coming meeting.There ensued a discussion concerning the projected dissolution.Atsome point Moore produced a copy of the Baytown Federation con- HUMBLE OIL & REFININGCOMPANY139stitution and the letter announcing the election, and showed it to theother men.The group then walked across the street to the meeting,atwhich, after a few preliminary remarks, Baker read the samedissolution statement as he had read a week previously to the Bay-town meeting.After considerable discussion among those present, the meetingadjourned.Verbatim minutes of this meeting were distributedthroughout the refinery the next day.The next day, Moore, following the pattern set up by the BaytownFederation, called a meeting of six employees.The Baytown Fed-eration's constitution was discussed and it was decided to accept it,inasmuch as the employees at Ingleside generally followed the leadset up by the employees of the larger plant.As at Baytown, thismeeting was followed by a larger meeting. From May 6 to 8 aballoting was held, at which a majority of the employees voted toaccept the Federation.The same forms were used for ballots andannouncements as had been used at Baytown. The expenses forthis were defrayed by contributions from the founders.A writtenrequest for a conference with the management to discuss recognitionwas granted.When later the organization of the Federation hadbeen. perfected, a committee undertook to draft a contract to presentto the management.After working on a draft of a proposed con-tract for several days without success, delegates were sent to Bay-town, where they studied the contract which the Baytown Federa-tion had negotiated with the management and which was thenawaiting ratification by the members.The Ingleside delegates re-turned with copies of the Baytown contract, which was accepted bythe Ingleside committee with one minor change.After a conferencewith the respondent, the contract was voted on by the Ingleside mem-bership and ratified.On August 18, 1937, the contract was executedby the officers of the respondent and the officers of the InglesideFederation.The subsequent change that was made in the Baytowncontract regarding vacations for employees with 15 years' senioritywas likewise incorporated into the Ingleside contract.During the period when the Federation was being formed, severalrepresentatives of the management engaged in activities designed toinjure the Union and to aid the Federation in much the same fashionas at Baytown.On the evening of May 13, 1937, the Union held aregular meeting of its membership at a hall in the downtown sectionof Ingleside.Ready, the special ranger hired by the respondent,drove up outside of the hall and wrote down the registration numbersof all the cars parked near the hall.The employees attending themeeting saw Ready take this action. Inasmuch as Ready had noduties other than those involved in his work for the respondent, wefind that he took this action on behalf of the respondent in order 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDto ascertain the identity of the union members. The employees'knowledge of such surveillance of union meetings and members nec-essarily would engender fear of punitive action by the respondent forunion activity.We find that by keeping the Union and its membersunder surveillance the respondent has interfered with, restrained, andcoerced employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.In the middle of May, W. M. Waddell, safety supervisor, had aconversation with V. A. Kirkpatrick, a helper in the gas plant.Kirkpatrick testified thatWaddell said that he was in line for apromotion, and asked whether he was a member of the Federation;thatWaddell further said that the respondent's Industrial RelationsBoard had sent him to Ingleside, and that he had told the manage-ment that he could "land" Kirkpatrick and one individual namedScott; that he [Kirkpatrick] said that he had not made up his mindto join the Federation, but that the respondent had said that anemployee could join any organization that he saw fit to join, withoutinterference by the respondent; that Waddell replied that that hadbeen the respondent's stated policy prior to the Act, but that therespondent had not believed that the Act would ever "pass."Wad-dell testified concerning this conversation that Kirkpatrick askedhim whether joining the Federation would help him to get a pro-motion, to which he refused any advice; that when he left, Kirk-patrick called him back and repeated the question and that he repliedthat the company policy allowed employees to join whatever theywanted.While a determination as to which testimony is true is notfree from doubt, we credit Kirkpatrick's testimony and find that theconversation occurred substantially as recounted by him.The respondent maintains that Waddell's position was not suchthat his acts were attributable to the respondent.His duties wereto supervise all safety activities at the plant.Waddell had been anappointed company representative in the Joint Conference.Therespondent paid him on a monthly basis.He gathered safety datafrom other refineries and safety suggestions from the employees atIngleside, and had one safety inspector under him at Ingleside.Hewas responsible directly to the general. office at Houston and Baytown,and only through these offices to the Ingleside superintendent.Wad-dell acted as liaison officer on safety matters between the manage-ment and the employees.When an accident occurred, the safetyinspector would make a report and recommendations to the super-visor in charge concerning equipment or any employee involved.Although Waddell had no direct power to discipline employees, hecould and did report to the management facts and recommendationsregarding safety.Because of the explosive nature of the materialsused at the plant, the safety program of the respondent was exten- HUMBLE, OIL & REFINING COMPANY141sive.The supervision of this program involved managerial author-ity.In view of all these facts, we find that Waddell represented therespondent in his relations with other employees and that his actswere attributable to the respondent.We find that by Waddell'sstatement above the respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.Toward the end of May, Curtin, the assistant plant superintend-ent, conversed with Ingram, a union employee mentioned above, dur-ing working hours.After complimenting Ingram on his ability, andmentioning the possibility of a promotion, Curtin said, "And youstill have time to swing into the Federation." Ingram remonstratedthat the respondent had declared the employees free to join anyorganization.Curtin replied, "Well you should be able to readbetween the lines."Although Curtin denied such conversation, hisdenial is not credible as against Ingram's testimony, especially in viewof the following uncontradicted testimony as to Curtin's furtheractivities.Shortly after this occurrence, Curtin met C. E. Tarver, a still-man's helper, on the street in downtown Ingleside.Tarver hadduring the previous week driven a broadcasting car for the Union.Curtin asked Tarver whether he was broadcasting that morning, towhich Tarver replied that he was not.Then Curtin asked, "Whatdo you mean by lining up with that outlaw outfit?They are just abunch of communists; they are no good; they are outlaws. Theywant to overthrow the government, overthrow the country."Afterfurther condemnation of the Union, he said, "Patty, you have got lotsof sense; you are smart.You get over on the other side; you couldgo places."The context makes it apparent that by "the other side"Curtin referred to the Federation.Curtin was not questioned at thehearing regarding this conversation.We find that by these state-ments of Curtin's, the respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.Toward the end of May 1937, E. M. Talk, head of the personneldepartment, met V. B. Colton, an employee of the respondent, inthe town of Ingleside.After getting into Colton's automobile, heurged and advised Colton, to join the Federation, saying, "Do youknow I would not lead you wrong. I feel like you are kind of lettingme down."He then asked to be driven up to one Frank Baldwin'shouse to get Federation ballots to use for signing up some more em-ployees.On finding Baldwin away from home, he had Colton drivehim to the personnel office.There he obtained some Federationballots which he, took back to town.The two men parted with theunderstanding that Colton would consider more thoroughly the mat- 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDter of joining the Federation and would let him know if he decidedto join.The respondent offered no evidence to deny this incident,but maintained that Talk's position was not such as to bind the re-spondent by his acts.Talk was at this time in charge of the per-sonnel department.His duties were to interview applicants forjobs, and make and keep records of both the applicants and the em-ployees within the plant.We find that Talk represented the re-spondent in his relations with its employees.3.Conclusions regarding the Ingleside FederationFrom the foregoing facts we find that the respondent fosteredand supported the Ingleside Joint Conference in much the samemanner as at Baytown. It conducted the same campaign of propa-ganda among the employees to encourage acceptance of the JointConference Plan rather than an affiliated union. Shortly before thedissolution of the Joint Conference officials of the respondent wereactive in discouraging membership in the Union.The distribution of literature attacking the only affiliated labororganization then active in the plant, at the moment when theJoint Conference was being dissolved must necessarily have had theeffect of turning the employees to the formation of an unaffiliatedorganization.As we have already said in connection with Baytown,the statement of Baker at the Joint Conference failed to dispel theeffects of the prior campaign, and intimated that the respondent wasdesirous of dealing with its employees through the medium of anorganization patterned on the Joint Conference.At Ingleside thesuggestion was delineated with greater clarity, because of the pre-ceding informal meeting.An hour before the dissolution wasformally announced by Baker, Waddell whom we have found tooccupy a supervisory status, passed around to a group of Joint Con-ference representatives a copy of Baker's dissolution statement to theBaytown Joint Conference.At this juncture, one of the employeerepresentatives passed among the other representatives a copy of theconstitution of the Baytown Federation, which, as we have found,was the vehicle of employee representation which had replaced theJoint Conference Plan at Baytown.Waddell made no attempt todisavow the natural implications of the situation.We find that thepassing of this constitution among the employee representatives ata preliminary conference in a supervisory employee's office uponthe heels of the passing of the Baytown dissolution statement couldhave had but one effect, namely, to convey to such employees the re-spondent's desire to have the Joint Conference succeeded by an or-ganization similar to the one at Baytown.These incidents added HUMBLE OIL & REFINING COMPANY143emphasis to what we have already found to be the suggestive na-ture of Baker's statement dissolving the Joint Conference.As in regard to the Baytown Federation, the respondent main-tains that even though the Joint Conference Plan was dominatedby the respondent, the Plan was dissolved on April 23 and thatthereafter the respondent did not in any way interfere with theformation and administration of the Federation.We cannot acceptthis contention because as we have found the respondent did in factso interfere with the Federation.In addition to laying the foundation for the creation of the Ingle-side Federation, the respondent through Waddell, Curtin, and Talk,supervisory employees, gave further support to the Federation andinjured the Union.We have already found that the Baytown Federation was theproduct of the respondent's unfair labor practices. It therefore wasnot the free choice of the employees. The Ingleside employeesadopted this identical form of organization which they copied fromthe Baytown Federation, followed the same procedural steps in itsformation, and adopted the same contract and subsequent amend-ment.Except for the respondent's unfair labor practices in Bay-town, the Ingleside Federation might never have been created.Thestructure of both Federations was one in whose shaping the respond-ent had a part through its unfair labor practices committed atBaytown.Therefore, apart from the respondent's coercive actionsat Ingleside, which of themselves compel a finding of company domi-nation, the respondent's unfair labor practices leading to the forma-tion of the Federation at Baytown, which set the pattern for thesmaller refinery, are responsible in large measure for the formationof an identical Federation at Ingleside.For both of these reasons, we find that the respondent has domi-nated and interfered with the formation and administration of theIngleside Federation, and through its supervisory officials, has givensupport thereto.We also find that by these acts, and by the othersrelated above, the respondent has interfered with, restrained, andcoerced its employees in the exercise of their rights to self-organiza-tion and to bargain collectively through representatives of their ownchoosing.IV.THE ALLEGEDLY DISCRIMINATORY DISCHARGESOn the afternoon of October 26, 1937, S. P. Stockton, a light-oiltreater, had charge of a division of the Ingleside plant known asthe treater area.This area contained equipment in which all thegasoline produced by the refinery was processed by means of chem-icals and in which the various types of gasolines and naphthas were 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDblended to produce the proper refined product.The area was di-vided into two parts, Batteries A and B.On that day there werefour men under Stockton's supervision, two of whom were inexperi-enced helpers.C.H. Vance, an experienced treater's helper, was incharge of the Battery A "sweeteners." 19A few minutes before 2:30 p. m. J. W. Story, Jr., the week-endsupervisor in charge of the plant, walked into the Battery B "doghouse," a small shed which contained a telephone and a gauge recordbook.Upon entering he saw Stockton, lying stretched out on thefloor of the dog house and Vance sitting on the floor with his armsfolded across his knees and his head resting face downwards on hisarms.Story testified that the one eye of Stockton which was visiblefrom where he stood, was closed and that both men appeared to beasleep.J.B.Webb, a gauger in the area, was also sitting on thefloor but was apparently awake. Story on' approaching Battery Bhad seen Webb entering the dog house.The two inexperienced men,Nix and Banner, were on the job tending to the operations assignedto them.Upon entering the "dog house," Story remarked "Youboys seem to be taking it easy in here." The three men got to theirfeet and there ensued a discussion as to the operations of the unit.The following Monday morning Story reported to C. E. Boyd, thetreater foreman, that he had found Stockton and Vance asleep onthe job.After he had related the incident, Boyd saw Frank Goss,the plant superintendent, and repeated the story to him.On Goss'instructions Boyd questionedWebb as to whether the men had beenasleep.Webb replied "I would not say they were asleep. In fact Iwould not say they were lying down or sitting up. I do not want toget connected up in the affair."Boyd then saw Banner who toldhim that he had not seen either Stockton or Vance out on the job forover 45 minutes prior to Story's arrival.From where Banner wasworking it was not likely that he would have failed to have seen thetwo men had they been outside of the "dog house." Shortly before4 p. m. on the same Monday Vance and Stockton were called intoGoss' office and told of the charges against them.They both deniedthat they had been asleep.After some discussion they were told notto report for duty until notified by the respondent.On Tuesday morning Goss, Story, and Boyd met and discussedthe action to be taken in the matter.They reviewed the personnelrecords of these men, which showed that on February 10, 1936, bothof the men had received warning notices from the respondent basedon an occasion when they had been in the "dog house" away fromduty while 300 to 400 barrels of "chemicals" had overflowed and beenlost.After further discussion in Goss' office it was decided to discharge"A series of tanks where a chemical treatment of the petroleum products took place.1 HUMBLE OIL & REFINING COMPANY145the two men. The notices of discharge which were given them thatafternoon, stated : "Discharge due to sleeping while on duty, neglectof assignment of responsibility, and absence from duty."All threeof these offenses were listed in the Joint Conference Agreement andthe Federation contract, as grounds for discharge without notice.Afurther questioning of Nix and Webb regarding the "dog house"incident corroborated Story's account of the affair.In support of the allegation of discrimination it was shown thatboth men had worked for the respondent for a number of years.Except for the warning notices, the record shows that they werefirst-class workmen in every respect.For several weeks prior to theirdischarge both men had been active as members of a special organiz-ing committee of the Union.They had openly distributed unionpamphlets on the streets of Ingleside.Although there were some 25other members of the organizing committee, they had been the mostactive in the work of publicity. In addition to these activities, Stock-ton held the office of trustee in the Union.Although Story's apparent attitude of unconcern upon cominginto the "dog house" on the day the men were allegedly found asleepcasts doubt upon the respondent's motives in the subsequent drasticdisciplinary measures taken, we do not find that the evidence estab-lishes that the discharges were motivated by the union activities ofthe two men. The results of the respondent's investigation indicatedto it that Stockton and Vance had been asleep and that they had beenaway from their posts of duty for an inordinate length of time.Their duties involved a high degree of responsibility, particularly inview of the inexperience of the two helpers.The explosive natureand the volume of the materials with which they were dealing re-quired close supervision.The similarity of the previous offense forwhich they had been given a warning notice, added to the gravity ofthe second offense.Upon all the evidence we find that the respondent did not dis-criminate against Stockton and Vance because of their activities onbehalf of the Union.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDVI.THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We shall order it to cease and desist from engagingin such practices.We halve found that the respondent has dominatedand interfered with the formation and administration of the Federa-tions.Since the Federations both in structure and inspiration werethe product of the respondent's interference, domination, and sup-port, they were incapable of offering to the respondent's employeesthe free representation for collective bargaining which is guaranteedby the Act.We shall, therefore, order the respondent to withdrawall recognition from the Federations as representatives of the respond-ent's employees for the purposes of collective bargaining and to dis-establish them as such representatives.20The two contracts nego-tiated by the Federations constitute a barrier to the free exerciseof the employees' right to bargain collectively through representativesof their own choosing. In order to effectuate the policy of the Act,therefore, we shall order the respondent to cease giving effect to thesecontracts or to any contracts made with the Federations.21Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.OilWorkers International Union Locals Nos. 316 and 333, Em-ployees' Federation of the Humble Oil & Refining Company, Baytownrefinery, and Employees' Federation of the Humble Oil & RefiningCompany, Ingleside refinery, are labor organizations, within the mean-ing of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Employees' Federation of the HumbleOil & Refining Company, Baytown refinery, and Employees' Federa-tion of the Humble Oil & Refining Company, Ingleside refinery, andby contributing support to said organizations, has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices,within the meaning of Section 2 (6) and (7) of the Act.20PennsylvaniaGreyhound Lines,Inc., et al.,V.National Labor Relations Board,303U. S. 261."National Labor Relations Board v. Staclepole Carbon Company,308 U. S. 605. HUMBLE OIL & REFINING COMPANY1475.The respondent by discharging S. P. Stockton and C. H. Vancehas not engaged in unfair labor practices, within the meaning ofSection 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Humble Oil & Refining Company, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Em-ployees' Federation of the Humble Oil & Refining Company, Bay-town refinery, and Employees' Federation of the Humble Oil &Refining Company, Ingleside refinery, or the formation or adminis-tration of any other labor organization of its employees, or from con-tributing support to Employees' Federation of the Humble Oil &Refining Company, Baytown refinery, and Employees' Federation ofthe Humble Oil & Refining Company, Ingleside refinery, or to anyother labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in concertedactivities, for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act;(c)Giving effect to its contracts of August 12 and 18, 1937, to anyextensions or renewals thereof, and to any contract executed by theHumble Oil & Refining Company with the Employees' Federationof the Humble Oil & Refining Company, Baytown refinery, or theEmployees' Federation of the Humble Oil & Refining Company,Ingleside refinery.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Employees' Federation of theHumble Oil & Refining Company, Baytown refinery, and Employees'Federation of the Humble Oil & Refining Company, Ingleside re-finery, as the representatives of its employees for the purposes ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish said Employees' Federationof the Humble Oil & Refining Company, Baytown refinery, and 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees' Federation of the Humble Oil & Refining Company,Inglesiderefinery, assuch representatives;(b) Immediately post and keep postedfor aperiod ofat leastsixty (60) consecutive days from the date of posting,notices to itsemployees in conspicuous places throughout its plant,stating(1) thatthe respondent willcease anddesist in the manner set forth in para-graphs 1 (a), (b), and (c) of this Order, (2) that it will take theaffirmative action set forth in paragraph 2 (a) of this Order, and(3) that the contracts signed on August 12 and 18, 1937, or anyextensions or renewals thereof with Employees' Federation of theHumble Oil & Refining Company, Baytown refinery, and Employees'Federation of the Humble Oil & Refining Company, Ingleside re-finery, are void and of no effect;(c)Notify the Regional Director for the SixteenthRegion inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHERORDERED thatthe allegations of the complaintthat the respondent has engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act be, and they hereby are,dismissed.MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.